20-05027-rbk Doc#160 Filed 11/16/20 Entered 11/16/20 16:47:26 Main Document Pg 1 of 3




  The relief described hereinbelow is SO ORDERED.

  Signed November 16, 2020.


                                                      __________________________________
                                                                   Ronald B. King
                                                        Chief United States Bankruptcy Judge
                             IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                       SAN ANTONIO DIVISION

   In re:                                        §
                                                 § Chapter 11
   KrisJenn Ranch, LLC,                          §
                                                 §
   Debtor                                        § Case No. 20-50805
                                                 §



   KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–     §
   Series Uvalde Ranch, and KrisJenn Ranch,      §
   LLC–Series Pipeline ROW, as successors in     §
   interest to Black Duck Properties, LLC,       §
                                                 §
   Plaintiffs,                                   § Adversary No. 20-05027
                                                 §
   v.                                            §
                                                 §
   DMA Properties, Inc. and Longbranch Energy,   §
   LP,                                           §
                                                 §
   Defendants.                                   §
                                                 §




  L & B 24000/0002/L1870918.DOCX/                 1
20-05027-rbk Doc#160 Filed 11/16/20 Entered 11/16/20 16:47:26 Main Document Pg 2 of 3




   DMA Properties, Inc. and Frank Daniel Moore, §
                                                §
   Cross-Plaintiffs/Third-Party Plaintiffs,     §
                                                §
   v.                                           §
                                                § Adversary No. 20-05027
   KrisJenn Ranch, LLC, KrisJenn Ranch, LLC–    §
   Series Uvalde Ranch, and KrisJenn Ranch,     §
   LLC–Series Pipeline ROW, Black Duck          §
   Properties, LLC, Larry Wright, and John      §
   Terrill,                                     §
                                                §
   Cross-Defendants/Third-Party Defendants.     §
                                                §




   AMENDED ORDER GRANTING UNOPPOSED MOTION TO CONTINUE HEARING
                     SET FOR NOVEMBER 23, 2020

           ON THIS DAY the Court considered the Unopposed Motion to Continue Hearing Set For

  November 23, 2020 (the “Motion”) filed by DMA Properties, Inc. and Frank Daniel Moore

  (together, “Movants”). The Court finds that (i) it has jurisdiction over the Motion, (ii) this is a

  core matter pursuant to 28 U.S.C. § 157(b)(2), (iii) notice was proper under the circumstances, and

  (iv) the Motion is well-taken and should be GRANTED. It is therefore

           ORDERED, ADJUDGED, AND DECREED that the hearing on the Debtors’

  Summary Judgment Motions currently set for November 23, 2020 shall be continued to

  December 7, 2020 at 2:00 p.m. VIA Telephone Dial (650) 479-3207 Access Code:

  (160) 686-6761.           It is further

           ORDERED that Movants shall file their Responses to the Debtors’ Summary Judgment

  Motions by November 30, 2020. It is further

           ORDERED that no further notice of the continued hearing is necessary.

           IT IS SO ORDERED.
                                                 ###

  L & B 24000/0002/L1870918.DOCX/                 2
20-05027-rbk Doc#160 Filed 11/16/20 Entered 11/16/20 16:47:26 Main Document Pg 3 of 3




  Order prepared by:

  Christopher S. Johns
  State Bar No. 24044849
  Christen Mason Hebert
  State Bar No. 24099898
  JOHNS & COUNSEL PLLC
  14101 Highway 290 West, Suite 400A
  Austin, Texas 78737
  512-399-3150
  512-572-8005 fax
  cjohns@johnsandcounsel.com
  chebert@johnsandcounsel.com

  Timothy Cleveland
  State Bar No. 24055318
  Austin H. Krist
  State Bar No. 24106170
  CLEVELAND | TERRAZAS PLLC
  4611 Bee Cave Road, Suite 306B
  Austin, Texas 78746
  512-689-8698
  tcleveland@clevelandterrazas.com
  akrist@clevelandterrazas.com

  Natalie F. Wilson
  State Bar No. 24076779
  LANGLEY & BANACK, INC.
  745 East Mulberry Avenue, Suite 700
  San Antonio, Texas 78212
  210-736-6600
  210-735-6889 fax
  nwilson@langleybanack.com


  Andrew R. Seger
  State Bar No. 24046815
  KEY TERRELL & SEGER
  4825 50th Street, Suite A
  Lubbock, Texas 79414
  806-793-1906
  806-792-2135 fax
  aseger@thesegerfirm.com
  Attorneys for Frank Daniel Moore and DMA


  L & B 24000/0002/L1870918.DOCX/            3
